Case 4:19-cv-07123-PJH Document 55-3 Filed 04/23/20 Page 1 of 2

1 || COOLEY LLP
MICHAEL G. RHODES (116127) (rhodesmg@cooley.com)
2 || TRAVIS LEBLANC (251097) (tleblanc@cooley.com)
KYLE C. WONG (224021) (kwong@cooley.com)
3 || JOSEPH D. MORNIN (307766) (jmornin@cooley.com)
101 California Street, 5" floor
4 || San Francisco, CA 94111-5800
Telephone: (415) 693-2000
5 || Facsimile: (415) 693-2222

 

 

 

 

6 || DANIEL J. GROOMS (D.C. Bar No. 219124) (admitted pro hac vice)
(dgrooms@cooley.com)
7 || 1299 Pennsylvania Avenue, NW, Suite 700
Washington, DC 20004-2400
8 || Telephone: (202) 842-7800
Facsimile: (202) 842-7899
9
Attorneys for Plaintiffs
10 || WHATSAPP INC. and FACEBOOK, INC.
11
UNITED STATES DISTRICT COURT
12
NORTHERN DISTRICT OF CALIFORNIA
13
14
WHATSAPP INC., a Delaware corporation, Case No. 4:19-cv-07123-PJH
15 || and FACEBOOK, INC., a Delaware
corporation, DECLARATION OF MICHAEL P. DUFFEY
16 IN SUPPORT OF PLAINTIFFS’ OPPOSITION
TO DEFENDANTS’ MOTION TO DISMISS
17 Plaintiffs,
Date: May 27, 2020
18 V. Time: 9:00 a.m.
Courtroom: 3
19 || NSO GROUP TECHNOLOGIES LIMITED Judge: Hon. Phyllis J. Hamilton
and Q CYBER TECHNOLOGIES LIMITED,
20
Defendants.
21
22
23
24
25
26
27
28
coon Durrey DECL. ISO Orr. MTD

grannies CASE No. 4:19-cv-07123-PJH

SAN FRANCISCO

 
- ww

o CO N DW

10
11
2
13
14
15
16
17
18
19
20
21
22
23
24
2)
26
ae
28

CooLey LLP
ATTORNEYS AT LAW
SAN FRANCISCO

 

 

Case 4:19-cv-07123-PJH Document 55-3 Filed 04/23/20 Page 2 of 2

I, Michael P. Duffey, declare:

L, I submit this declaration in support of Plaintiff Facebook, Inc. and WhatsApp Inc.’s
Opposition to the Motion to Dismiss the Complaint in the above-captioned matter. I have personal
knowledge of the facts set forth herein, and if called to testify as a witness, I could do so
competently under oath.

2 I am employed as a Case Manager on the eDiscovery & Litigation in the Legal
Department at Facebook. I have been employed by Facebook since March 20, 2017.

3. Every person who registers for, uses, and continues to use a WhatsApp account must
agree to WhatsApp’s Terms of Service.

4, WhatsApp maintains a version of the Terms that apply to WhatsApp users in the
European Union, and a version that applies to users in the rest of the world. WhatsApp Terms of
Service for users in the European Union are available at
https://www.whatsapp.com/legal?eea=1#terms-of-service. WhatsApp Terms of Service for the rest
of world (“ROW Terms”) are available at https://www.whatsapp.com/legal?doc=terms-of-
serviceé&mode=revisions.

5 In preparation for testifying and providing this declaration, I reviewed WhatsApp’s
ROW Terms that were applicable in 2019, at the time of the conduct alleged in the complaint.

6. Attached as Exhibit 1 is a true and correct copy of ROW Terms for the time period
August 25, 2016 to January 28, 2020.

I declare under penalty of perjury that the foregoing is true and correct. Executed at Menlo

Park, CA, on the 23rd day of April, 2020.

©

Ndreo Ie

Michael P. Duffey re

1 DurFFerY DECL. ISO Orr. MTD
CASE No. 4:19-cv-07123-PJH

 
